 


110 HRES 734 EH: Expressing the sense of the House of Representatives regarding the withholding of information relating to corruption in Iraq.
U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 734 
In the House of Representatives, U. S.,

October 16, 2007
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding the withholding of information relating to corruption in Iraq. 
 
 
Whereas Stuart Bowen, the Special Inspector General for Iraq Reconstruction, testified before the Committee on Oversight and Government Reform on October 4, 2007, that the rising tide of corruption in Iraq is a second insurgency that stymies the construction and maintenance of Iraq’s infrastructure, deprives people of goods and services, reduces confidence in public institutions, and potentially aids insurgent groups reportedly funded by graft derived from oil smuggling or embezzlement; 
Whereas David Walker, the Comptroller General of the United States, testified at the hearing that widespread corruption undermines efforts to develop the government’s capacity by robbing it of needed resources, some of which are used to fund the insurgency; 
Whereas Judge Radhi Hamza al-Radhi, the former Commissioner of the Iraqi Commission on Public Integrity, testified at the hearing that corruption in Iraq today is rampant across the government, costing tens of billions of dollars, and has infected virtually every agency and ministry, including some of the most powerful officials in Iraq, that the Ministry of Oil [is] effectively financing terrorism, and that Prime Minister Nouri al-Maliki has protected some of his relatives that were involved in corruption; 
Whereas the Independent Commission on the Security Forces of Iraq, chaired by General James L. Jones, U.S.M.C. (Ret.), reported on September 6, 2007, that sectarianism and corruption are pervasive in the MOI [Ministry of Interior] and cripple the ministry’s ability to accomplish its mission to provide internal security of Iraqi citizens and that the National Police should be disbanded and reorganized; 
Whereas on September 25, 2007, the State Department instructed officials not to answer questions in an open setting that ask for Broad statements/assessments which judge or characterize the quality of Iraqi governance or the ability/determination of the Iraqi government to deal with corruption, including allegations that investigations were thwarted/stifled for political reasons; 
Whereas Members of the Committee on Oversight and Government Reform asked Ambassador Lawrence Butler, Deputy Assistant Secretary of State for Near Eastern Affairs, at the hearing whether the Government of Iraq currently has the political will or the capability to root out corruption within its Government, whether the Maliki Government is working hard to improve the corruption situation so that he can unite his country, and whether Prime Minister Maliki obstructed any anticorruption investigations in Iraq to protect his political allies; 
Whereas Ambassador Butler refused to answer these questions at the hearing because questions which go to the broad nature of our bilateral relationship with Iraq are best answered in a classified setting, although he did answer questions at the hearing that portrayed the Iraqi Government in a positive light; 
Whereas the State Department retroactively classified portions of the report titled Stabilizing and Rebuilding Iraq: U.S. Ministry Capacity Development Efforts Need an Overall Integrated Strategy to Guide Efforts and Manage Risk, which was released at the hearing by Comptroller General Walker and which addressed the commitment of the Iraqi government to enforce anticorruption laws; 
Whereas the State Department also retroactively classified two reports on corruption in Iraq prepared by the Office of Accountability and Transparency in the United States Embassy in Iraq; 
Whereas the United States has spent over $450,000,000,000 on the war in Iraq and the President is seeking over $150,000,000,000 more; and 
Whereas more than 3,800 members of the United States Armed Forces have been killed in Iraq and more than 28,000 have been wounded: Now, therefore, be it  
 
That it is the sense of the House of Representatives that— 
(1)as Congress considers the President’s request for over $150,000,000,000 more for the war in Iraq, it is essential that Congress and the people of the United States know the extent of corruption in the Iraqi government and whether corruption is fueling the insurgency and endangering members of the United States Armed Forces; 
(2)it was wrong to retroactively classify portions of the report titled Stabilizing and Rebuilding Iraq: U.S. Ministry Capacity Development Efforts Need an Overall Integrated Strategy to Guide Efforts and Manage Risk, which was released by the Comptroller General of the United States at the hearing of the Committee on Oversight and Government Reform on October 4, 2007, and other statements that are embarrassing but do not meet the criteria for classification; 
(3)it is an abuse of the classification process to withhold from Congress and the people of the United States broad assessments of the extent of corruption in the Iraqi Government; and 
(4)the directive that prohibits Federal Government officials from providing Congress and the people of the United States with broad statements/assessments which judge or characterize the quality of Iraqi governance or the ability/determination of the Iraqi government to deal with corruption, including allegations that investigations were thwarted/stifled for political reasons should be rescinded. 
 
Lorraine C. Miller,Clerk.
